DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/CN2019/104900 filed on 09/09/2019 and further claims priority to CN201821499209.7 filed on 09/13/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was filed on the national stage entry date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the diffraction grating includes a reflection grating” of claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: [0045] describes a number of lenses that do not appear to exist as is outlined in the rejection under 35 USC 112 below. Appropriate correction is required.


Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “a plurality of semiconductor laser diode”, but should recite “a plurality of semiconductor laser diodes”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the transform lens includes one of a spherical cylindrical lens, a lens set including a plurality of spherical cylindrical lenses, an aspheric cylindrical lens, and a lens set including a plurality of aspheric cylindrical lenses”. As is understood in the art, a spherical lens focuses light to a point and a cylindrical lens focuses light to a line. Cylindrical lenses are obtained by cutting a cylinder along the principal axis. Spherical lenses are obtained by cutting a sphere. Accordingly, all cylindrical lenses are “aspheric”. Applicant never provides any description of what “a spherical cylindrical lens” encompasses. Accordingly, a person of ordinary skill in the art would not understand that applicant was in possession of such a lens at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “partial reflection coating” without an article. Accordingly, the scope of the claim is unclear, because it is unclear if applicant intended to use “a” or “the”.  Claim 1 further recites “the back facet” which lacks antecedent basis. Accordingly, the scope of the claim is unclear, because it is unclear what element applicant is referring to. For the purpose of this Office Action, the Office will interpret the claim as “a partial reflection coating” and “a back facet”.
Claims 2-16 are indefinite at least based on their dependence from claim 1.
Claim 6 is additionally indefinite, because claim 6 recites “the cylindrical plano-convex lens” without proper antecedent basis. Accordingly, it is unclear what element applicant intends to refer to. For the purpose of this Office Action, the Office will interpret the claim as “the cylindrical plano-concave lens”.
Claim 7 is additionally indefinite based on its dependence from claim 6.
Claim 14 is additionally indefinite. Claim 14 recites “the transform lens includes one of a spherical cylindrical lens, a lens set including a plurality of spherical cylindrical lenses, an aspheric cylindrical lens, and a lens set including a plurality of aspheric cylindrical lenses”. As is understood in the art, a spherical lens focuses light to a point and a cylindrical lens focuses light to a line. Cylindrical lenses are obtained by cutting a cylinder along the principal axis. Spherical lenses are obtained by cutting a sphere. Accordingly, all cylindrical lenses are “aspheric”. Since all cylindrical lenses are aspheric it is unclear if applicant means “a plurality of cylindrical lenses” or “a plurality of acylindrical lenses”. Accordingly, a person of ordinary skill in the art would not understand what structure applicant intends by “a spherical cylindrical lens”, “a plurality of spherical cylindrical lenses “, or “a plurality of aspheric cylindrical lenses”. For the purpose of this Office action the Office will interpret the claim as requiring one of a cylindrical lens or a plurality of cylindrical lenses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN106711753A), hereafter Xiao, in view of Scifres et al. (US 4656641), hereafter Scifres.
Regarding claim 1, Xiao discloses a laser beam combining (Abstract) device, comprising: a semiconductor laser source configured to emit a plurality of laser beams (Fig. 1 elements 1) to a beam shaper to form a plurality of parallel laser beams (Fig. 1 element 2) and the parallel laser beams are focused, by a transform lens (Fig. 1 element 5; claim 3), to a diffraction grating, wherein the diffraction grating diffracts the focused laser beams to form a combined laser beam (Fig. 1 element 7), wherein the transform lens is disposed between the semiconductor laser source and the diffraction grating (Fig. 1 element 5 is between elements 1 and 6); an output coupler including a cylindrical surface and a partial reflection coating ([0016]), wherein a portion of the combined laser beams is oscillated between the cylindrical surface and the back facet of the semiconductor laser ([0016]; [0029]), and the portion of the combined laser beams is emitted via the output coupler (Fig. 1 beam line after element 7; [0029]). Xiao does not explicitly disclose the device has an unstable resonator cavity and cylindrical surface with a partial reflection coating. However, Scifres discloses an unstable resonator cavity (Fig. 7C and 7D elements 19 and 30A) and a cylindrical surface with a partial reflection coating (Fig. 7D element 10 and 30A; col. 8 ll. 28-29). The advantage is to provide spatially selective feedback to allow a stable output beam to be formed (col. 8 ll. 33-36). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Xiao with the device has an unstable resonator cavity and cylindrical surface with a partial reflection coating disclosed by Scifres in order to provide spatially selective feedback to allow a stable output beam to be formed.
Regarding claim 2, Scifres, for the same reasons outlined above, further disclose the output coupler comprises a cylindrical plano-convex lens including a convex surface facing the combined laser beam (Fig. 7C and 7D element “Curved Partial Mirror”).
Regarding claim 3, Scifres, for the same reasons outlined above, further discloses the convex surface of the cylindrical plano-convex lens is partial reflection coated (Fig. 7D element 30A). Xiao in view of Scifres do not explicitly disclose the flat surface of the cylindrical plano-convex lens is anti-reflection coated. However, the Office takes Official Notice that coating non-reflecting surfaces with an anti-reflection coating is well known in the art. The advantage it to help eliminated parasitic reflections/feedback. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Xiao in view of Scifres with the flat surface of the cylindrical plano-convex lens is anti-reflection coated as is known in the art in order to prevent parasitic reflection/feedback.
Regarding claim 4, Xiao in view of Scifres do not explicitly disclose a reflection rate of the partial reflection film is in a range of 5% to 30% and/or a transmission rate of the anti-reflection film is greater than 99%. However, the Office takes Official Notice that optimizing the reflectivity of reflection and anti-reflection films are well known in the art. The advantage is to control the amount of feedback. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Xiao in view of Scifres with a reflection rate of the partial reflection film is in a range of 5% to 30% and/or a transmission rate of the anti-reflection film is greater than 99% as is known in the art in order to control the amount of feedback and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Xiao in view of Scifres do not explicitly disclose the output coupler comprises a cylindrical plano-concave lens including a flat surface facing the combined laser beam. However, Xiao discloses an output coupler that may be the known alternatives of a convex lens or a plano-concave lens ([0016]). Additionally, Scifres discloses forming the partially reflective coating on the curved surface so as to create a cylindrical convex reflector (Fig. 7D element 10 and 30A; col. 8 ll. 28-29). Accordingly, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would understand to modify the plano-concave lens of Xiao with the partial reflective coating of Scifres on the concave side and positioning the flat surface facing the combined laser beam in order to orient the reflector as taught by Scifres in order to provide spatially selective feedback to allow a stable output beam to be formed (col. 8 ll. 33-36). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Xiao with the device has an unstable resonator cavity and cylindrical surface with a partial reflection coating disclosed by Scifres in order to provide spatially selective feedback to allow a stable output beam to be formed.
Regarding claim 6, Xiao in view of Scifres, for the same reasons outlined above, further disclose the concave surface of the cylindrical plano-concave lens is partial reflection coated (See the rejection of claim 5 above). Xiao in view of Scifres do not explicitly disclose the flat surface of the cylindrical plano-concave lens is anti-reflection coated. However, the Office takes Official Notice that coating non-reflecting surfaces with an anti-reflection coating is well known in the art. The advantage it to help eliminated parasitic reflections/feedback. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Xiao in view of Scifres with the flat surface of the cylindrical plano-concave lens is anti-reflection coated as is known in the art in order to prevent parasitic reflection/feedback.
Regarding claim 7, Xiao in view of Scifres do not explicitly disclose a reflection rate of the partial reflection film is in a range of 5% to 30% and/or a transmission rate of the anti-reflection film is greater than 99%. However, the Office takes Official Notice that optimizing the reflectivity of reflection and anti-reflection films are well known in the art. The advantage is to control the amount of feedback. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Xiao in view of Scifres with a reflection rate of the partial reflection film is in a range of 5% to 30% and/or a transmission rate of the anti-reflection film is greater than 99% as is known in the art in order to control the amount of feedback and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Scifres, for the same reasons outlined above, further discloses the semiconductor laser source includes a front facet coated with an anti-reflection film and a back facet coated with a highly reflective film (col. 3 ll. 41-44).
Regarding claim 9, Xiao in view of Scifres do not explicitly disclose a reflection rate of the anti-reflection film is smaller than 1% and/or a reflection rate of the highly reflective film is greater than 95%. However, the Office takes Official Notice that optimizing the reflectivity of reflection and anti-reflection films are well known in the art. The advantage is to control the amount of feedback. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Xiao in view of Scifres with a reflection rate of the anti-reflection film is smaller than 1% and/or a reflection rate of the highly reflective film is greater than 95% as is known in the art in order to control the amount of feedback and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Xiao further discloses the diffraction grating includes a transmission grating (Fig. 1 element 6 as evidenced by the beam path passing through the grating). Xiao in view of Scifres do not explicitly disclose the diffraction efficiency of the diffraction grating is greater than 90% at 1st order. However, the Office takes Official Notice that optimizing the diffraction efficiency for a specific order is well known in the art. The advantage is to optimize the power diffracted into the desired direction compared to the power incident on the grating. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Xiao in view of Scifres with the diffraction efficiency of the diffraction grating is greater than 90% at 1st order as is known in the art in order to optimize the power diffracted into the desired direction compared to the power incident on the grating and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Xiao further discloses the diffraction grating includes a transmission grating (Fig. 1 element 6 as evidenced by the beam path passing through the grating). Xiao in view of Scifres do not explicitly disclose the diffraction efficiency of the diffraction grating is greater than 90% at -1st order. However, the Office takes Official Notice that optimizing the diffraction efficiency for a specific order is well known in the art. The advantage is to optimize the power diffracted into the desired direction compared to the power incident on the grating. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Xiao in view of Scifres with the diffraction efficiency of the diffraction grating is greater than 90% at -1st order as is known in the art in order to optimize the power diffracted into the desired direction compared to the power incident on the grating and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Xiao further discloses the beam shaper includes one of a fast-axis collimator (FAC) lens, a lens set including a FAC lens and a slow-axis collimator (SAC) lens and a lens set including a FAC lens and a beam twister ([0028] discloses a FAC lens).
Regarding claim 16, Xiao further discloses the semiconductor laser source includes one of a semiconductor laser array including a plurality of laser emitting units, a plurality of semiconductor laser diode, and a two-dimensional semiconductor laser array (Fig. 1 elements 1).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Scifres, as applied to claim 1, in further view of Morita et al. (US 20150303656 A1), hereafter Morita.
Regarding claim 12, Xiao in view of Scifres do not explicitly disclose the diffraction grating includes a reflection grating, wherein the diffraction efficiency of the diffraction grating is greater than 90% at 1st order. However, Morita discloses the diffraction grating includes a reflection grating (Fig. 1 element 5) and that reflection gratings (Fig. 1 element 5) and transmission gratings (Fig. 14 element 5) are known alternatives in the art. Additionally, Morita discloses that the substitution of reflection gratings for transmission gratings results in predictable changes by merely changing the location of the output coupler (Compare Fig. 1 and Fig. 14) . Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Xiao in view of Scifres with the diffraction grating includes a reflection grating as disclosed by Morita, since the Court has held simply substituting one known component for another known component with predictable results is obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Xiao in view of Scifres in further view of Morita do not explicitly disclose the diffraction efficiency of the diffraction grating is greater than 90% at 1st order. However, the Office takes Official Notice that optimizing the diffraction efficiency for a specific order is well known in the art. The advantage is to optimize the power diffracted into the desired direction compared to the power incident on the grating. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Xiao in view of Scifres in further view of Morita with the diffraction efficiency of the diffraction grating is greater than 90% at 1st order as is known in the art in order to optimize the power diffracted into the desired direction compared to the power incident on the grating and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Xiao in view of Scifres do not explicitly disclose the diffraction grating includes a reflection grating, wherein the diffraction efficiency of the diffraction grating is greater than 90% at -1st order. However, Morita discloses the diffraction grating includes a reflection grating (Fig. 1 element 5) and that reflection gratings (Fig. 1 element 5) and transmission gratings (Fig. 14 element 5) are known alternatives in the art. Additionally, Morita discloses that the substitution of reflection gratings for transmission gratings results in predictable changes by merely changing the location of the output coupler (Compare Fig. 1 and Fig. 14) . Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Xiao in view of Scifres with the diffraction grating includes a reflection grating as disclosed by Morita, since the Court has held simply substituting one known component for another known component with predictable results is obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Xiao in view of Scifres in further view of Morita do not explicitly disclose the diffraction efficiency of the diffraction grating is greater than 90% at -1st order. However, the Office takes Official Notice that optimizing the diffraction efficiency for a specific order is well known in the art. The advantage is to optimize the power diffracted into the desired direction compared to the power incident on the grating. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Xiao in view of Scifres in further view of Morita with the diffraction efficiency of the diffraction grating is greater than 90% at -1st order as is known in the art in order to optimize the power diffracted into the desired direction compared to the power incident on the grating and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Xiao in view of Scifres do not explicitly disclose the transform lens includes one of a spherical cylindrical lens, a lens set including a plurality of spherical cylindrical lenses, an aspheric cylindrical lens, and a lens set including a plurality of aspheric cylindrical lenses1. However, Morita discloses the transform lens includes one of a spherical cylindrical lens, a lens set including a plurality of spherical cylindrical lenses, an aspheric cylindrical lens, and a lens set including a plurality of aspheric cylindrical lenses ([0044]). The advantage is to use known components to provide for efficient beam combining in a smaller device ([0004]-[0006]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Xiao in view of Scifres with the transform lens includes one of a spherical cylindrical lens, a lens set including a plurality of spherical cylindrical lenses, an aspheric cylindrical lens, and a lens set including a plurality of aspheric cylindrical lenses as disclosed by Morita in order to use known components to provide for efficient beam combining in a smaller device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua King/               Primary Examiner, Art Unit 2828      
09/20/2022                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see the rejections under 35 U.S.C. 112 for how this claim is being interpreted.